—Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court erred in granting that portion of plaintiffs’ motion to set aside the jury verdict that apportioned liability 90% against plaintiffs and 10% against defendant. It cannot be said that the jury’s apportionment of liability could not have been reached upon any fair interpretation of the evidence (see generally, Nicastro v Park, 113 AD2d 129, 134). Therefore, we modify the order by vacating those portions that granted that portion of plaintiffs’ motion to set aside the jury verdict apportioning liability and granted a new trial on liability. In all other respects, the *919order is affirmed. (Appeal from Order of Supreme Court, Onondaga County, Brandt, J.—Set Aside Verdict.) Present— Balio, J. P., Lawton, Wesley, Callahan and Davis, JJ.